DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on December 10th, 2021 has been acknowledged.  By this amendment, claims 1 and 6 have been amended.  Accordingly, claims 1-14 are pending in the present application in which claims 8-14 have been withdrawn from further consideration as being drawn to non-elected invention.  Applicant’s amendment to the title has been accepted.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 2, “the solder layer” should be changed to --the flat solder layer--since “a solder layer” has been amended to “a flat solder layer” in claim 1, line 4.
Appropriate correction is required.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gomez et al. (U.S. Pub. 2019/0006266).
In re claim 1, Gomez discloses a semiconductor package comprising a molding compound 90 having a top surface and a bottom surface (see paragraph [0031] and fig. 7); a chip 80 encapsulated in the molding compound 90 and having a bottom on which a flat solder layer 82, 86 is comprehensively formed (see paragraph [0031] and fig. 7, note that, the flat solder layer comprises a multilayered 82, 86 composed of nickel, palladium gold or other types of plating layers and a die pad), the flat solder layer 82, 86 being exposed from the bottom surface of the molding compound 90 (see paragraph [0031] and fig. 7); and a conductive pad 74, 86 manufactured in a way different from how the flat solder layer 82, 86 is formed, encapsulated in the molding compound 90 and electrically connected to the chip 80 (via bonding wires 84) and having a bottom exposed from the bottom surface of the molding compound 90 (see paragraphs [0030]-[0031] and fig. 7, note that the conductive pad comprises multi-layered 74, 86); a perpendicular side surface (note that, the conductive pad 74, 86 having a vertical side surface that extending toward the bottom surface of the molding compound 90, see fig. 7); and an anchor flange (mushroom-shaped upper portion that extended and anchored to the molding compound 90) formed around a top surface of the conductive pad 74 to engage the molding compound 90 (see paragraph [0031] and fig. 7); wherein the conductive pad 74 differs from the flat solder layer 82 in shape and is thicker than the flat solder layer 82 (see paragraph [0031] and fig. 7).

Therefore, since the semiconductor package of Gomez as shown in fig. 7 is the same to that of Applicant’s product which includes a flat solder layer and a conductive pad, the claim is unpatentable even if the prior product was made by a different process.  Thus, Applicant’s semiconductor package does not distinguish from the semiconductor package of Gomez since only the final product is relevant regardless of how the flat solder layer and the conductive pad are being formed.

    PNG
    media_image1.png
    361
    750
    media_image1.png
    Greyscale

   In re claim 6, as applied to claim 1 above, Gomez discloses wherein the flat solder layer 82, 86 on the bottom of the chip 80 is formed by electroplating (see paragraph [0031] and fig. 7).
    In re claim 7, as applied to claim 1 above, Gomez discloses wherein the flat solder layer 82, 86 of the chip 80 is a die pad on which the chip 80 is bonded (see paragraph [0031] and fig. 7).
Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cadag. et al. (U.S. Pub. 2019/0067212).
In re claim 1, Cadag. discloses a semiconductor package comprising a molding compound 158 having a top surface and a bottom surface (see paragraph [0045] and fig. 18); a chip 152 encapsulated in the molding compound 158 and having a bottom on which a flat solder layer (142, 144, 146) is comprehensively formed (see paragraph [0048] and fig. 18), the flat solder layer (142, 144, 146) being exposed from the bottom surface of the molding compound 158 (see paragraph [0048] and fig. 18); and a 
Note that, with respect to the above limitation of “a conductive pad manufactured in a way different from how the flat solder layer is formed”, it is respectfully submitted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.


    PNG
    media_image2.png
    315
    678
    media_image2.png
    Greyscale

In re claim 3, as applied to claim 1 above, Cadag. discloses wherein the conductive pad is formed by multiple layers (140, 136) of metal material electroplated on a carrier 196 (see paragraphs [0052], [0064], [0065] and figs. 16-19).
  In re claim 4, as applied to claim 3 above, Cadag. discloses wherein the metal material comprises aurum, nickel, copper or a combination thereof (see paragraph [0047]); and the metal material at the bottom of the conductive pad is exposed from the bottom surface of the molding compound 158 (see paragraphs [0047], [0052] and figs. 16-19).

    In re claim 6, as applied to claim 1 above, Cadag. discloses wherein the flat solder layer on the bottom of the chip 152 is formed by electroplating (see paragraph [0079] and figs. 16-19).
    In re claim 7, as applied to claim 1 above, Cadag. discloses wherein the flat solder layer of the chip 152 is a die pad on which the chip 152 is bonded (see paragraphs [0049], [0052], [0053] and figs. 16-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadag. et al. (U.S. Pub. 2019/0067212).
In re claim 2, as applied to claim 1 above, Cadag. discloses the top surface of the conductive pad 136 is substantially co-planar with a top surface of the chip 152 (see paragraphs [0045]-[0048] and figs. 16-19).  Additionally, it is respectfully submitted that the configuration regarding about the shape of the conductive pad and the chip was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re 
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takao			U.S. Pub. 2021/0050285	Feb. 18, 2021.
Rivera-Marty		U.S. Patent 10,529,655	Jan. 7, 2020.
Rodriguez et al.	U.S. Pub. 2019/0096788	Mar. 28, 2019.
Javier et al.		U.S. Pub. 2017/0162489	Jun. 8, 2017.
Osugi 			U.S. Pub. 2013/0264710	Oct. 10, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892